DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 7/29/2021.  Claims 1, 3-7, 10, and 11 are pending where claims 1, 3-7, 10, and 11 were previously presented and claims 2, 8, and 9 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Claim Objections
The applicant amended the claims to address the claim objections.  In light of the amendments, the respective claim objections have been withdrawn.

Claims 1, 7, and 10 are objected to because of the following informalities:  the claims recite the phrase “at least one processor to initialize and a predecessor length” where the word “and” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 1, 7, and 10 were amended including the last two limitations that relate to the “repeat the calculation” limitation and the “wherein the outputter code causes” limitation as shown in claim 1 which recite that the shifting is based on the middle line “from” one of the upper/lower limits “by a length of one 
The independent claims 1, 7, and 10 also recite steps p and q where p indicates that the end position is determined by adding the end position of the middle line (looking at Figures 2 and 3, would be position q to the difference between middle (m) and upper limit (e). The examiner notes the end position of the middle line is greater than the middle position, which means that the upper limit isn't decreased but actually increased.  Similar for step q, the lower limit is increased by adding the head position of the middle line (p from Figure 2 and 3) to the difference between middle position and lower limit (b). Initially the lower limit is set at head position of the file (i.e. 0); therefore, in certain circumstances the lower limit is increased by p+m which sets the limit so close to the end of the file that large amounts of the upper half of the file would never be considered and the desired pattern result being missed.  A review of Figure 4 at elements 411 and 412 and corresponding paragraphs 72 and 73 and 67 illustrate that the lower limit is updated to the end position and the upper limit is decreased to the head position of the middle line.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the calculated middle position” and “the middle line” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 was amended to be a new independent claim; however, various limitations from which claim 4 was dependent on are now recited without having prior antecedent basis support such as the above identified limitation.
With regard to claims 5 and 6, these claims depend upon claim 4 and are rejected for similar reasons as discussed above since the dependent claims inherit the same deficiencies as their respective parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) setting various length variables and reading text around a particular point to determine a middle line which relate to page reading mental process steps including collecting information, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storage medium and memory for storing computer code and text file recite well-understood, routine, and conventional activity of storing and retrieving information in memory (see MPEP 2106.05(d)) and add no meaningful limitation beyond that of the abstract idea. The setting the particular lengths (predecessor and successor) if not mental process step of user decided gaze distance for reading/parsing textual document, also relates to well-understood, routine, and conventional activity of electronically extracting data from a physical document such as the reading/extracting occurring between the head and end of the text file as a range.
With regard to claims 5 and 6, these claims recite calculation steps for determining the maximal length of a line which recites the above identified mental process steps of associated with collecting information and analyzing it.  Claim 6 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter with respect to the teachings of the prior art:  Claims 1, 4, 7, and 10 recite particular processes for determining the line and its acquisition that differ from the prior art of record.  As seen from the 35 USC 103 rejections, the prior art references can move back from the middle position to find the start of the record that starts before the middle and ends after it; however, the usage of the two variables to acquire information that is then parsed to determine a record does not appear to be taught. 

Response to Arguments
Applicant’s arguments (see the third paragraph on page 9) with respect to the claim objections have been fully considered and are persuasive.  The respective claim objections of the claims have been withdrawn.  The applicant amended the claims to address the claim objections and therefore, the previous claim objections have been withdrawn.

Applicant's arguments (see the last paragraphs on page 9) have been fully considered but they are not persuasive.  The applicant amended the claims to address the 35 USC 112 rejections based on the recommendations of the previous action.  

Applicant’s arguments (see the first paragraph on page 10) with respect to the 35 USC 103 claim rejections have been fully considered and are persuasive.  The respective claim rejections of the claims have been withdrawn.  The applicant amended the claims to incorporate limitations that were identified as not being taught by the cited prior art of record therefore the respective claim rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        2/22/2022